Gray, C. J.
The court having assigned the case for trial in the presence, and without objection, of the defendant’s attorney of record, it must be deemed to be regularly on the trial list, and the time of trial was within the discretion of the presiding judge.
The objection, that the plaintiff had married pending the suit, not having been suggested by the defendant by answer, motion or other allegation in writing, the court was not bound to entertain it.
The declaration, not having been demurred to, was rightly held to be sufficient to warrant the introduction of the plaintiff’s evidence.

Exceptions overruled.